Case 2:21-cv-05147-SB-PD Document 16 Filed 08/05/21 Page 1 of 4 Page ID #:42

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No.: 2:21-CV-05147-SB (PD)                         Date: August 5, 2021
Title:    Alfonzo Pickens v. R.C. Johnson (Warden)




Present:    The Honorable Patricia Donahue, U.S. Magistrate Judge

           Isabel Martinez                              N/A
            Deputy Clerk                      Court Reporter / Recorder

       Attorneys Present for                     Attorneys Present for
           Petitioner(s):                           Respondents(s):

                N/A                                      N/A

Proceedings:      (In Chambers) Order to Show Cause Why Petitioner’s
                  28 U.S.C. § 2241 Petition for a Writ of Habeas Corpus
                  Should Not be Dismissed

      On June 16, 2021, Petitioner Alfonzo Pickens filed a Petition for a Writ
of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254.
The Petition raises three grounds for relief: (1) the prison incorrectly
calculated prisoner’s release date after Petitioner’s original sentence was
vacated and he was re-sentenced; (2) deliberate indifference/cruel and
unusual punishment for the failure to investigate the error in credits; and (3)
deprivation of liberty/false imprisonment stemming from Petitioner’s
continued custody. [Dkt. No. 7 at 5-7.]

      A.    Procedural History

      After a jury trial in Los Angeles County Superior Court, Petitioner was
convicted of criminal threats and in June 2018, was sentenced to fourteen
years in state prison. [Dkt. No. 7 at 1.]
Case 2:21-cv-05147-SB-PD Document 16 Filed 08/05/21 Page 2 of 4 Page ID #:43

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No.: 2:21-CV-05147-SB (PD)                         Date: August 5, 2021
Title:    Alfonzo Pickens v. R.C. Johnson (Warden)



       On June 9, 2020 the California Court of Appeals affirmed the
conviction but vacated the original sentence due to a change in the law. The
case was remanded to the sentencing court to exercise its discretion whether
to strike any of the serious felony enhancements. The court re-sentenced
Petitioner to nine years, with credit for 865 days served on the existing
sentence. An order was issued to the California Department of Corrections
and Rehabilitation (“CDCR”) to calculate the credits pursuant to People v.
Burkhalter 26 Cal.4th, 20 (2001). [Dkt. No. 7 at 5-7.; see also
https://appellatecases.courtinfo.ca.gov/search (Case No. B290905).

      Petitioner subsequently filed a “Claimant Grievance Claim” requesting
that all court-ordered credits be applied and that he be released. The CDCR
denied the claim, finding that the time in custody was applied appropriately.
[Dkt. No. 7 at 8.]

      Petitioner submitted an Emergency Writ of Mandate on April 26, 2021
to the Los Angeles Superior Court on the ground that the prison refused to
apply his court credits and that he is overdue for release. [Dkt. No. 7 at 3.]
On May 26, 2021, he learned that the Court had granted the Attorney
General fifteen (15) days to respond. [Id.] Petitioner states that he also
submitted a habeas corpus petition on May 6, 2021 in Los Angeles Superior
Court—again asserting that the prison refused to apply his court credits and
that he was overdue for release. [Id. at 4.] Petitioner states that he has not
received a response to his state habeas petition. [Id.]

      C.    Applicable Law

      As a matter of comity, a federal court will not entertain a habeas
corpus petition unless the petitioner has exhausted the available state
judicial remedies on every ground for relief presented in the petition. Rose v.
Case 2:21-cv-05147-SB-PD Document 16 Filed 08/05/21 Page 3 of 4 Page ID #:44

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

 Case No.: 2:21-CV-05147-SB (PD)                          Date: August 5, 2021
 Title:    Alfonzo Pickens v. R.C. Johnson (Warden)



Lundy, 455 U.S. 509, 518-22 (1982). The habeas statute provides that a
habeas petition brought by a person in state custody “shall not be granted
unless it appears that – (A) the applicant has exhausted the remedies
available in the courts of the State; or (B)(i) there is an absence of available
State corrective process; or (ii) circumstances exist that render such process
ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1).

      Exhaustion requires that the petitioner’s claims be fairly presented to
the state courts and be disposed of on the merits by the highest court of the
state. James v. Borg, 24 F.3d 20, 24 (9th Cir. 1994); Carothers v. Rhay, 594
F.2d 225, 228 (9th Cir. 1979). A claim has not been fairly presented to a state
court unless the petitioner has described both the operative facts and the
federal legal theory on which the claim is based. Duncan v. Henry, 513 U.S.
364, 365-66 (1995) (per curiam).

       Here, Petitioner has stated that he filed an emergency writ of mandate
and a habeas corpus petition pending in the Los Angeles County Superior
Court. [Dkt. No. 7 at 3-4.] There is no indication in the record that Petitioner
has exhausted these claims, which are all related to the prison’s calculation
of his sentence, before the highest state court. [See id. at 4.] Therefore, all of
Petitioner’s claims are currently unexhausted and subject to dismissal.

III.   Order

      Petitioner is, therefore, ORDERED TO SHOW CAUSE no later
than September 3, 2021, why the Petition should not be dismissed without
prejudice for lack of exhaustion.

      Petitioner shall file no later than the September 3, 2021 deadline
either:
Case 2:21-cv-05147-SB-PD Document 16 Filed 08/05/21 Page 4 of 4 Page ID #:45

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:21-CV-05147-SB (PD)                          Date: August 5, 2021
Title:    Alfonzo Pickens v. R.C. Johnson (Warden)



     (1) a response explaining how the claims he presents have been
exhausted and may be reviewed on federal habeas jurisdiction;

or

     (2) a request for a voluntary dismissal of this action without prejudice
pursuant to Federal Rule of Civil Procedure 41(a).

       Petitioner is advised that there is a one-year statute of limitations on
habeas claims by a prisoner in state custody. 28 U.S.C. § 2244(d). The
limitations period is tolled while a “properly filed” application for state post-
conviction or other collateral review with respect to the pertinent judgment or
claim is pending, 28 U.S.C. § 2244(d)(2), but the limitations period is not
tolled under section 2244(d) while a petition is pending in federal court.
Duncan v. Walker, 533 U.S. 167, 172-75 (2001) (unlike the filing of a state
habeas petition, the filing of a federal habeas petition does not toll the statute
of limitations).

      Failure to file a timely response to this Order as directed above
will result in a recommendation that this action be dismissed for
failure to prosecute and obey Court orders pursuant to Federal Rule
of Civil Procedure 41(b).

      IT IS SO ORDERED.

Attachment:

Form CV-09 – Notice of Dismissal


                                                                                 :
                                                     Initials of Preparer   im
